DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Claims 1-10, 12-18, 21, and 22 are currently pending.
The previously applied double patenting and 112 rejections have been withdrawn based on the present amendments.
The rejections below have been modified in view of the present amendments. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.

4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1-9 and 12-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Artwohl et al. (US 2014/0144083, “Artwohl”) in view of Kim (US 2008/0297019, “Kim”), in view of Johnson (US 2006/0283084, “Johnson”).
Regarding claims 1 and 2, Artwohl teaches a refrigerator ([0036]) comprising a cabinet and storage space and a transparent display assembly covering an opening in the door (Fig. 1, [0036]). Artwohl additionally teaches that the display assembly comprises a front panel which define a portion of a front surface of the door (e.g., [0025], Figs. 2 and 3), a touch sensor disposed on the rear side of the front panel to recognize touches (see Fig. 2, [0066]), a rear panel which may be a rear portion of the door (Fig. 6, [0046]). Artwohl additionally teaches an outer spacer between the front and rear panels (see Fig. 6, spacer 24, [0059], [0074]) and a display disposed in the sealed space (Fig. 6, e.g., [0075], display panel 22) including a light guide plate ([0075]), and that the light guide panel may be separated from the display panel by spacers (i.e., spacer 28 separating light guide 66 from display panel 22, [0075], Fig. 6). Artwohl additionally teaches that the display may be connected via wire to a controller ([0088], [0089], [0091] and see Fig. 6, wherein the lighting module may be connected via wire, and teaches that the controller may pass a signal to the display, e.g., [0093] - [0098]). While Artwohl teaches that the In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Please see MPEP 2113. The Examiner notes that the intended function of the hole through the first spacer (i.e., “to inject gas”) does not provide a structural limitation to the hole itself and therefore is not considered to have patentable weight.
Regarding claims 3, Artwohl further teaches the inclusion of a backlight (e.g., [0007], [0008]), a light guide plate space apart from the display panel module and which may guide light back to the display module ([0075], may be place on interior of device, e.g., Fig. 6, on surface 44 side of pane 20 or may be placed generally along other surfaces within the device), and an insulation pane between the 
Regarding claim 4, Artwohl additionally teaches, for example, a four-pane window and that the light guide plate may be positioned anywhere in the interior of the window in order to receive light from a lighting element ([0075]). The four-pane window of Artwohl would include additional spacers between additional panes and insulation may fill these spaces ([0063], [0053], [0073], see also Fig. 6).
Regarding claims 5 and 6, as described above Artwohl teaches the inclusion of multiple spacers, such that the spacer would surround the periphery of the device so as to provide a cavity for filling with gas and for holding the components spaced apart from one another ([0051], [0053], [0063], [0064], [0087]; see also [0073], describing that the spacers may form a rectangular [i.e., peripheral or circumferential] frame around the area ([0073], Fig. 5). Additionally, Artwohl teaches to include a peripheral seal between panes in order to seal an insulating gas therein ([0118], Fig. 13, and see [0053], teaching the inclusion of any number of panes).
Regarding claim 7, Artwohl additionally teaches that the light guide plate may be on the interior of the device (i.e., along surface 44, [0075]) such that the second spacer, the insulation pane, and the light guide are in a sealed space (i.e., Fig. 6, layers 28, 58, and layer 66 disposed alternatively on the interior of layer 20, see also [0075]). 
Regarding claim 8, Artwohl additionally teaches including an inert gas injected into the space between panes ([0063]). Such a gas would necessarily be required to be injected into the space via some sort of hole that would additionally be required to be covered in order to prevent the escape of the gas. It should be noted that claim 8 includes product-by-process limitations. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Please see MPEP 2113.
Regarding claim 9, Artwohl additionally teaches that the first pane may be separated from the light guide by an insulation space into which gas is injected (see Fig. 6, areas 58 between layer 18 and light guide 66, [0075], [0064]).
Regarding claim 12, Artwohl additionally teaches, for example, a four-pane window and that the light guide plate may be positioned anywhere in the interior of the window in order to receive light from a lighting element ([0075]). The four-pane window of Artwohl would include additional spacers between additional panes and insulation may fill these spaces ([0063], [0053], [0073], see also Fig. 6).
Regarding claim 13, Artwohl additionally teaches that the controller may include additional computational devices ([0095]) and teaches that the controller may be between the front and rear pane (see Fig. 2, controller 38 between front pane 18 and rear pane 20) and be outside of the transparent area wherein the light guide layer exists (Fig. 2, having opaque area 32, [0051], and see Fig. 6, [0062]). Artwohl additionally teaches that the devices within the window panes may include various computationally controlled elements connected to the controller (i.e., via a cable, [0097]).
Regarding claim 14, while Artwohl does not specifically teach the placement of the controller (and thus the additional printed circuit boards) as being between the first and second spacers, Artwohl does teach that the controller should be in a cavity (see Fig. 2, controller 38 in cavity 80, in the same plane as display 22 and thus between spacers 28 and 26). Thus, Artwohl implicitly teaches that the additional printed circuit boards should be between the spacers and further it would have been obvious to the ordinarily skilled artisan at the time of filing to have altered the arrangement of the controller (and thus the printed circuit boards) within the display in order to optimize the placement of the various elements of the door ([0062], [0094]).
Regarding claim 15, Artwohl teaches the inclusion of spacers between each of the layers ([0051]) and teaches that the spacers may form a rectangular (i.e., peripheral or circumferential) frame around the area ([0073], Fig. 5).  
Regarding claim 16, Artwohl additionally teaches the inclusion of a touch sensor on the front panel (i.e., to be used by a user outside of the refrigerator, [0038], [0044]). The touch screen would be required to be electrically connected to the circuit board and controlling device (and thus would include an additional cable, [0044] – [0048], [0066], [0067], describing that the touch screen is connected electrically to the controller). 
Regarding claim 17, modified Artwohl additionally teaches to include a cable passing between the controller and the back light (e.g., [0072] – [0075], [0078]). Additionally, the placement of the cable connecting the display to the controller is not particularly limited and would have been obvious to the ordinarily skilled artisan at the time of filing ([0093]; see also Johnson, as described in the rejection of claim 1, above, wherein it would have been obvious to have passed wires through spacers as an effective manner of routing wires or cables). 

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Artwohl in view of Kim in view of Johnson, as applied to claim 1, above, and further in view of Lao et al. (US 2009/0263596, “Lao”).
Regarding claim 10, Artwohl fails to specifically teach that its antireflective layer is made of a metal oxide. In the same field of endeavor of insulating or reflective coatings for use in window applications ([0003]), Lao teaches a metal oxide coating for window applications ([0010], [0003] – [0005]) in order to improve the insulation properties of the glass ([0021], [0003]). It therefore would have been obvious to have used a metal oxide as the coating of Artwohl in order to improve the insulation properties of the glass ([0021], [0003]).

Claims 18, 21, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Artwohl in view of Kim in view of Johnson and further in view of in view of Lee et al. (US 2012/0286638, “Lee ‘638”).
Regarding claim 18, Artwohl teaches a refrigerator ([0036]) comprising a cabinet and storage space and a transparent display assembly covering an opening in the door (Fig. 1, [0036]). Artwohl additionally teaches that the display assembly comprises a front panel which define a portion of a front surface of the door (e.g., [0025], Figs. 2 and 3), a touch sensor disposed on the rear side of the front panel to recognize touches (see Fig. 2, [0066]), a rear panel which may be a rear portion of the door (Fig. 6, [0046]). Artwohl additionally teaches an outer spacer between the front and rear panels (see Fig. 6, spacer 24, [0059], [0074]) and a display disposed in the sealed space (Fig. 6, e.g., [0075], display panel 22) including a light guide plate ([0075]), and that the light guide panel may be separated from the display panel by spacers (i.e., spacer 28 separating light guide 66 from display panel 22, [0075], Fig. 6). Artwohl teaches that the interior surface of the glass layers may include a coating that may be considered to be an insulating coating ([0052], and see antireflective coating, [0058]).	Artwohl teaches a backlight that may include a light guide and that these elements may be positioned in various ways depending on the requirements of the device ([0074], [0075], see Fig. 6; for example, Artwohl teaches that the light guide may be positioned in various ways, including on “another panel” in display case door ([0075]). Artwohl additionally teaches, for example, a four-pane or multi-paned window and that the light guide plate may be positioned anywhere in the interior of the window in order to receive light from a lighting element ([0075]). The multi-pane window of Artwohl would include additional spacers between additional panes and insulation may fill these spaces ([0063], [0053], [0073], see also Fig. 6). Therefore, Artwohl is considered to teach the claimed construction of a light guide spaced apart from the display module and having a pane between the light guide and the rear 
Regarding claim 21, as described above Artwohl teaches the inclusion of multiple spacers, such that the spacer would surround the periphery of the device so as to provide a cavity for filling with gas and for holding the components spaced apart from one another ([0051], [0053], [0063], [0064], [0087]; see also [0073], describing that the spacers may form a rectangular [i.e., peripheral or circumferential] frame around the area ([0073], Fig. 5). Additionally, Artwohl teaches to include a peripheral seal between panes in order to seal an insulating gas therein ([0118], Fig. 13, and see [0053], teaching the inclusion of any number of panes). Artwohl is therefore considered to include third and fourth spacers as presently claimed. 
Regarding claim 22, Artwohl additionally teaches the inclusion of a cable running to controller (and to a CPU) outside the window assembly ([0093], and including an LCD panel controller, and thus a circuit board, in order to drive the LCD, [0096], [0097]; see generally [0094] – [0100]). Such a device .

Response to Arguments
Applicant’s arguments filed 10/19/21 are considered moot in light of the new grounds of rejection, which were necessitated by Applicant’s amendments.  
Therefore, claims 1-10, 12-18, 21, and 22 are rejected as described above. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY J FROST/Primary Examiner, Art Unit 1782